NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               EDWARD VINCENT MARTINEZ, Appellant.

                             No. 1 CA-CR 21-0043
                               FILED 12-21-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-150971-001
              The Honorable Stephen M. Hopkins, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Cory Engle
Counsel for Appellant
                           STATE v. MARTINEZ
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Cynthia J. Bailey and Judge Jennifer M. Perkins joined.


C R U Z, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Edward
Vincent Martinez has advised this Court that counsel found no arguable
questions of law and asks us to search the record for fundamental error.
Martinez was convicted of first degree murder. Martinez was given an
opportunity to file a supplemental brief in propria persona; he has not done
so. After reviewing the record, we affirm Martinez’s conviction and
sentence.

               FACTUAL AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
conviction and resolve all reasonable inferences against Martinez. See State
v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3             In November 2017, around five a.m., a man was driving to
work when he observed what appeared to be a man and woman fighting
by a bus stop. The man pulled into a CVS parking lot next to the bus stop,
and he approached the two individuals, who would later be identified as
A.M. and Martinez. The man saw Martinez repeatedly hitting A.M., and
A.M. was bleeding. Martinez turned his attention towards the man, picking
up a nearby shopping cart, and attempting to hit the man with it. The man
ran toward the CVS, and an off-duty security guard exited the store. The
security guard was in uniform and fully armed. The man was frantic,
telling the security guard that someone was trying to kill a woman, and he
led the security guard to the bus stop.

¶4             Meanwhile, another individual was working at a convenience
store next to the CVS, when he heard a woman screaming and in distress at
the bus stop. The convenience store worker and a customer approached the
bus stop. The convenience store worker and the customer observed
Martinez hitting A.M. while she tried to cover her head and back away.
A.M. fell to the ground, and Martinez stood over her and continued to hit



                                      2
                          STATE v. MARTINEZ
                          Decision of the Court

her. The convenience store worker started yelling at him to stop. Martinez
then grabbed a large rock and used it to hit A.M. in the face and head
multiple times. The security guard unholstered his gun and yelled at
Martinez to drop the rock, but Martinez ignored him. The convenience
store worker saw the shopping cart laying on the ground, and he picked it
up and used it to shove Martinez until Martinez backed away from A.M.
At this point, the customer tackled Martinez to the ground and the
convenience store worker called 911. The security guard placed handcuffs
on Martinez and the customer continued to hold Martinez down until
police arrived.

¶5            The security guard also called police and moved over to A.M.
A.M. was awake but in extreme distress, screaming and grabbing at her
face. The security guard attempted to hold A.M. still and restrain her so
she did not further injure herself. The security guard and another witness
heard someone mention a knife, possibly Martinez accusing another person
of having a knife, but none of the witnesses ever saw one.

¶6            Police arrived on scene and arrested Martinez. The only
coherent statement Martinez made to law enforcement was that he was part
of the Mexican Mafia, though this was untrue. Police recovered the large
rock covered in blood, as well as a smaller rock covered in blood, which
may have broken off the larger rock. Martinez was initially charged with
two counts of aggravated assault.

¶7             A.M. was taken to the hospital, and hospital staff described
her as being in an “altered mental state.” She was unable to provide a
spelling of her name, her social security number, date of birth, or address,
and so she had to be identified by her fingerprints. Given the severity of
her injuries, A.M. was placed in a medically induced coma as doctors
attempted to regulate her breathing and heart rate, as well as drain the
excess fluid from her brain. However, even with sedation, medication, and
the drainage procedure, doctors could not reduce the swelling in her brain.
Several days after she was admitted to the hospital, A.M.’s heart suddenly
stopped, which doctors believed was the result of brain herniation.
Martinez’s charges were amended to first degree murder.

¶8            Martinez filed a motion for Arizona Rule of Criminal
Procedure (“Rule”) 11 proceedings to examine his mental condition.
Martinez was evaluated by two psychologists, who both opined he was
incompetent to stand trial, but that he could be restored to competency. The
superior court committed Martinez to mental health services and the
restoration to competency program in January 2018.


                                     3
                            STATE v. MARTINEZ
                            Decision of the Court

¶9             Martinez refused to cooperate and participate in
psychological testing and assessments with a third psychologist. However,
the psychologist used Martinez’s mental health records, case records, social
media accounts, jail video recordings, and phone call recordings to assess
Martinez. The video recordings demonstrated Martinez was calm, relaxed,
engaging in appropriate daily activities, and socializing with other inmates.
Phone call recordings with his family demonstrated Martinez’s speech and
thought processes were organized, logical, and goal oriented. In addition,
another inmate called Martinez’s aunt to let her know Martinez would no
longer be able to call her because he was “going through that rule 11 shit
and is trying to play it up,” and that he was “trying to act like he don’t, like,
comprehend shit,” and acting “incompetent.”

¶10          The psychologist issued a report and opined Martinez was
competent to stand trial. Although the psychologist believed Martinez did
have a history of substance-induced psychosis, she opined that he was
“deliberately malingering mental health symptoms for the express
intended purpose of avoiding criminal consequences.” The psychologist
noted that Martinez was “clearly intelligent” and demonstrated an
understanding of his case. Based on the report, the superior court found
Martinez to be competent and in July 2018 the court issued an order
resuming trial proceedings.

¶11           In November 2019, while in jail and awaiting trial, Martinez
told two corrections officers he wanted to confess to a murder he
committed. The officers told Martinez to put his confession in writing, the
letter was secured, and the county attorney’s office and law enforcement
were notified. The handwritten and signed letter stated:

       I, Edward Vincent Martinez, Inmate T411162—hereby of
       [stricken word] (no eraser) fully sound mind, on this evening
       of November 11, 2019 whole-heartedly confess to the murder
       of [A.M.] on November 5, 2017. It was premeditated. I struck
       the victim—[A.M.]—approximately four times in the head
       and face with FULL INTENTION to murder her there on the
       spot of 35th Avenue just north of Glendale Avenue at
       approximately 0500 hours. I reiterate that it was a fully
       premeditated act, once again, having occurred on November
       5, 2017.

¶12           Several days before trial, the State offered Martinez a plea
deal of second degree murder, with a sentencing range of twenty to twenty
five years. Martinez refused the offer.


                                       4
                           STATE v. MARTINEZ
                           Decision of the Court

¶13           At trial, three witnesses to the attack, the responding law
enforcement officers, the lead detective, the corrections officers who
obtained the confession letter, and A.M.’s treating physician testified. A
forensic scientist and DNA analyst testified that A.M.’s blood and DNA
were found on the large rock collected from the crime scene, as well as on
the sweatshirt and pants Martinez was wearing when arrested. Partial male
DNA profiles were located on the rock and on A.M.’s fingernail clippings,
but the sources were not suitable for comparison.

¶14            The medical examiner who performed the autopsy of A.M.
testified about A.M.’s injuries, which included swelling of the right side of
the face and overall head, hemorrhage within the eyes, and lacerations of
the scalp and right side of the face. A.M. also had bruising and abrasions
on her arms, legs, hands, chest, and back. The medical examiner testified
that a hard object caused the head injuries, and A.M. was hit with enough
force to tear her entire scalp all the way to the skull, take a chip out of the
skull, and cause fractures in multiple facial bones. Internally, A.M. suffered
from subdural and subarachnoid hemorrhages, which led to extensive
swelling of the brain. The examiner opined that A.M. died of blunt force
trauma of the head, consistent with getting repeatedly struck by a large
rock.

¶15           After the State rested, Martinez moved for a Rule 20 judgment
of acquittal, which the court denied. Martinez did not testify or present
evidence. After deliberation, the jury found Martinez guilty of first degree
murder.

¶16            The superior court conducted the sentencing hearing in
compliance with Martinez’s constitutional rights and Rule 26. Martinez
was sentenced to a mandatory term of natural life with a presentence
incarceration credit of 1,182 days. The court also imposed a $20 time
payment fee, $20 probation assessment, $13 criminal penalty assessment,
and $2 victim rights enforcement assessment. Martinez was ordered to pay
restitution in the amount of $4,277.64 plus interest.

                               DISCUSSION

¶17            We review Martinez’s conviction and sentence for
fundamental error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).
Counsel for Martinez has advised this Court that after a diligent search of
the entire record, counsel has found no arguable questions of law. We have
read and considered counsel’s brief and fully reviewed the record for
reversible error, see Leon, 104 Ariz. at 300, and find none. All of the



                                      5
                           STATE v. MARTINEZ
                           Decision of the Court

proceedings were conducted in compliance with the Rules. So far as the
record reveals, counsel represented Martinez at all stages of the
proceedings, and the sentence imposed was within the statutory guidelines.
We decline to order briefing and affirm Martinez’s conviction and sentence.

¶18           Upon the filing of this decision, defense counsel shall inform
Martinez of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Martinez shall
have thirty days from the date of this decision to proceed, if he desires, with
a pro per motion for reconsideration or petition for review.

                               CONCLUSION

¶19           For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         6